THOMAS, Justice,
specially concurring.
I agree with the disposition of this case in accordance with the opinion of the court. Boyd’s effort strikes me, however, as a rather bold attempt to evade the rules of waiver and res judicata which we apply in such instances. Presumably, if the trial court somehow had granted this motion seeking leave to file a second petition for post-conviction relief, Boyd would have assumed that he could pursue his second petition. I have been unable to locate any statute or rule which grants a district court jurisdiction to entertain a motion such as this, and I would affirm the trial court because it had no jurisdiction to afford the specific relief sought in the motion.